                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

HARRY BRAXTON                                    CIVIL ACTION NO. 17-cv-0956

VERSUS                                           CHIEF JUDGE HICKS

RICK NOWLIN ET AL                                MAGISTRATE JUDGE HORNSBY


                                        ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

       IT IS ORDERED that the Motion for Attorneys’ Fees and Costs (Doc. 33) is

GRANTED. Harry Braxton is ordered to pay attorneys’ fees in the amount of $23,000 to

the Parish of Natchitoches and Rick Nowlin, with legal interest thereon from the date of

entry of this order.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this the 3rd day of

February, 2020.

                                             _________________________________
                                                  S. MAURICE HICKS, JR.
                                              UNITED STATES DISTRICT JUDGE
